PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/326,296
Filing Date: 13 Jan 2017
Appellant(s): WEIMBS, THOMAS



__________________
Matthew Berman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/1/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/4/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claims 112, 114 and 117 under 35 U.S.C. 112(b), as being indefinite is withdrawn upon further consideration and in view of Appellant’s argument.
The lack of written description rejection of claims 112, 114, 117 and 126 under 35 U.S.C. 112(a) is withdrawn upon further consideration and in view of Appellant’s argument.

The following ground(s) of rejection are applicable to the appealed claims.
I. Claim Rejection Under 35 USC § 112(b)
Claim 126 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 126 is indefinite for the recitation “HER2 or a receptor thereof” because it is unclear what “a receptor thereof” is meant as “HER2” stands for “human epidermal growth factor receptor 2”, and is a receptor itself.  


II. Claim Rejection Under 35 USC § 103(a)
Claims 112, 114, 117 and 126 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0294830, 10/2/2014, which claims foreign priority filed 03/27/2013), and further in view of Rice et al. (Am J Physiol. 1999 May; 276(5): F666-73); Yamaguchi et al. (J Am Soc Nephrol. 2006 Jan;17(1):178-87); and Ennis et al. (Mol Endocrinol. 1989 Nov;3(11):1830-8).
Lee discloses a method of treatment of c-Met- and/or EGFR-induced diseases with an EGFR antagonist and an anti-c-Met antibody (abstract, and page 1, [0012], for example), wherein the c-Met- and/or EGFR-induced diseases include cancer and autosomal dominant polycystic kidney disease (ADPKD) (page 9, [0119], and claim 17, for example); and wherein the EGFR antagonist incudes a small-molecule tyrosine inhibitor such as erlotinib, gefitinib, and the like, and an anti-EGFR antibody (page 3, [0036], and claim 3, for example). Lee does not specifically mention that an anti-EGFR antibody is an IgM (elected species).
Rice teaches that mucosal epithelial surfaces contain an array of host defense factors, including polymeric immunoglobulins (pIg), and these secretory immunoglobulins (S-IgA and S-IgM) are transported from the basolateral to the apical surface of mucosal epithelial cells by the polymeric immunoglobulin receptor (pIgR) (i.e., for IgA and IgM transport from the basolateral into the tubule lumen of the kidney), and that the pIgR is expressed in renal tubule epithelial cells of humans and rodents (page F666, 1st column, abstract, and page F671, 1st column, 1st paragraph, lines 2-5, for example).  Reference 20 cited by Rice provides more detailed background teachings about pIgR for transepithelial transport of IgA and IgM.  
Yamaguchi teaches that polycystic kidney disease (PKD) is a lethal disorder characterized by progressive expansion of renal cysts, and mutations in the genes associated with human PKD (PKD1, PKD2, and PKHD1) transform tubule epithelial cells into benign hyperplastic cysts, i.e., hyperproliferation of tubule epithelial cells leads to the formation of fluid-filled cysts, massive enlargement of kidneys, and a decline in renal function; and renal failure develops as cysts progressively enlarge and replace the normal parenchyma; that autosomal dominant PKD (ADPKD) is caused by genetic mutations in either the PKD1 or the PKD2 gene (abstract, and page 178, 1st column, 1st and 2nd paragraphs, for example); and that abnormal epithelial cell proliferation underlies cyst formation and renal enlargement in both ADPKD and ARPKD; and EGF, an agonist for EGFR, activates proliferation of both PKD cells and NHK cells (page 184, 2nd column, 1st paragraph under “Discussion”, lines 1-4). 
Ennis teaches four monoclonal anti-EGFR antibodies (aEGFR) of two different classes (mouse anti-humanEGFR): 225 immunoglobulin G (IgG), 108.4 IgG, 96 immunoglobulin M (IgM), and 42 IgM; all of which inhibited the anchorage-dependent and -independent, EGF-stimulated growth of 184A1N4 and 184A1N4-T cells (abstract, and page 1836, 2nd column, 4th paragraph, for example), and that aEGFR 96 immunoglobulin M (IgM) and 225 immunoglobulin G (IgG) were the most effective growth inhibitors when tested on the growth of the EGF-receptor positive breast cell lines in growth assays (page 1831, 2nd column, 2nd paragraph; and page 1832, Fig. 2, for example).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to treat ADPKD with an EGFR antagonist such as Ennis’s anti-EGFR antibody aEGFR 96 IgM following the teachings of Lee, Rice, Yamaguchi, and Ennis.  The person of ordinary skill in the art would have been motivated to do so for disease treatment, and reasonably would have expected success because Lee teaches the use of EGFR antagonist such as an anti-EGFR antibody for treating ADPKD; pIgR is expressed in renal tubule epithelial cells, and is responsible for transporting IgA and IgM from the basolateral into the tubule lumen of the kidney (Rice); abnormal proliferation of renal tubule epithelial cells leads to the formation of fluid-filled cysts, massive enlargement of kidneys, and a decline in renal function in PKD (Yamaguchi); and Ennis has demonstrated a strong inhibiting activity of aEGFR 96 IgM.  With respect to the limitation “wherein the antibody selectively binds to a molecular target, … …; wherein the antibody inhibits one or more signaling actions of the molecular target by binding to one or more epitopes of the molecular target” in claim 112, such would be inherent property of the method of treating PKD with the selected antibody (Ennis’ anti-EGFR IgM antibody, for example) taught by the combined teachings of the cited prior art references.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

(2) Response to Argument
I. Claim Rejection Under 35 USC § 112(b)
Appellant makes no specific argument for the above rejection of claim 126.

II. Claim Rejection Under 35 USC § 103(a)
The central issues are 1) whether the combined teachings of Lee, Rice, Yamaguchi, and Ennis, which teach that the pIgR is expressed in human renal tubule epithelial cells, and transports IgA and IgM from the basolateral into the tubule lumen of the kidney (Rice); that ADPKD is caused by genetic mutations that transform tubule epithelial cells into benign hyperplastic cysts, which is characterized by renal tubule epithelial cell hyperplasia or hyperproliferation (Yamaguchi); and that EGF/EGFR play a pathological role in ADPKD and activates proliferation of PKD cells (Yamaguchi and Lee); and an EGFR antagonist such as an anti-EGFR antibody can be used for treating ADPKD, render the present invention obvious; and 2) whether the result in Fig. 1 of the present application represents “unexpected” result; and more importantly, is so relevant to overcoming the instant obviousness rejection. 
On pages 22-25 of the Brief, Appellant argues that, first, the cited art is deficient in providing sufficient likelihood of success, because the expression of the pIgR in kidney cells observed by Rice was in normal, healthy epithelial cells, and the cited art does not teach nor suggest that pIgR is expressed in the epithelial cells of ADPKD cysts; that, second, the evidence of record demonstrates that pIgR expression in healthy kidney cells was known to be low, see for example, the declaration of Dr. Keith Mostov (a prominent expert on the pIgR), in which, he opined that “...although the PIGR was known to be expressed in kidney epithelial cells, for example, as described in the Rice paper, this baseline expression is at a very low level, as is seen in multiple cell types throughout the body.... Based on the Rice publication, in my opinion, one would not expect efficient targeting to the renal cyst lumen by polymeric antibodies” (Page 2); and the low expression is demonstrated in Dr. Weimbs’ results, as reported in Example 1 of the Patent Application, which is consistent with previous findings from normal human kidneys; that, third, the evidence of record establishes that normal expression of proteins is known to be highly disrupted in ADPKD cells, for example, Dr. Mostov opined: “Furthermore, the Rice paper does not address the unique pathologies of polycystic kidney disease, i.e., there is no indication that PIGR would be expressed in cyst cells over the normal, low level background expression level. Cyst cells in polycystic kidney disease are well-known to be very different from normal kidney epithelial cells and have a very different protein expression profile. Many proteins, such as the PIGR, that are expressed at low levels in normal kidney cells would be expected to be not expressed in cyst cells in polycystic kidney disease” (Mostov Declaration, Page 2); and Dr. Weimbs (the inventor), in his second declaration, also notes that protein expression profiles are known to be unpredictable in ADPKD kidneys: “As an expert in the area of polycystic kidney disease, it is my strong opinion that this is not the case. It is well known that gene expression profiles in polycystic kidney cysts are highly divergent from those in healthy kidney cells. Aberrant expression of genes is a hallmark of polycystic kidney conditions. In some cases, genes found in healthy kidney cells are downregulated, upregulated, or not expressed at all. Likewise, in some cases, genes that are not normally or substantially expressed in healthy kidney cells are found to be expressed in the diseased tissue... Thus, the fact that pIgR is found in healthy kidney epithelial cells creates no expectation that it would be expressed similarly or at all in the polycystic kidney lesions” (Weimbs 2nd declaration, items 5-6); and that in sum, the evidence of record demonstrates that the skilled artisan, at the time the Patent Application was filed, would not have had a reasonable expectation of success in targeting the cyst lumen with polymeric antibodies; the prior art does not show pIgR expression in ADPKD cells; the person of ordinary skill, in the opinion of the expert declarants, understood that baseline pIgR expression in normal kidney epithelial cells was low, so that even if present in ADPKD cyst epithelial cells, the artisan would not reasonably assume efficient targeting of the cyst lumen by polymeric antibodies, given such minimal expression levels; and the evidence of record demonstrates significant unpredictability regarding the expected expression of pIgR in ADPKD cells, as both expert declarants cited above opined.   
Appellant's arguments have been fully considered but are not deemed persuasive for the following reasons: first, contrary to Appellant's argument that the evidence of record demonstrates that the skilled artisan would not have had a reasonable expectation of success in targeting the cyst lumen with polymeric antibodies, the prior art had established that pIgR is expressed in renal tubule epithelial cells, and is responsible for transporting IgA and IgM from the basolateral into the tubule lumen of the kidney (Rice); abnormal hyperproliferation of these renal tubule epithelial cells expressing pIgR is responsible for the PKD, i.e., for the formation of fluid-filled cysts (Yamaguchi); and ADPKD should be treated with an EGFR antagonist such as an anti-EGFR antibody.  These facts provide a reasonable guidance for one skilled in the art to be motivated to select an antibody known for treating PDK and having IgM (or IgA) isotype, even though pIgR is not highly expressed in normal subjects, because this is a better and only choice as compared to other antibody isotypes (IgG, IgD and IgE, for example) when an antibody therapy is considered.  Additionally, again based on the fact of hyperproliferation of the renal tubule epithelial cells (normally expressing pIgR) in the cysts, one skilled in the art reasonably would have expect that such an approach would be suitable and effective due to a large or sheer increase in numbers of these cells.  On the contrary, Appellant provides no evidence of any kind indicating that pIgR may no longer be expressed in renal tubule epithelial cells in PDK (such would be unexpected).  Dr. Mostov’s and Dr. Weimbs’ expert opinions that the fact that pIgR is found in healthy kidney epithelial cells creates no expectation that it would be expressed similarly or at all in the polycystic kidney lesions are largely assumptions based on, for example, that cyst cells in polycystic kidney disease are well-known to be very different from normal kidney epithelial cells and have a very different protein expression profile; that it is well known that gene expression profiles in polycystic kidney cysts are highly divergent from those in healthy kidney cells; and that in some cases, genes found in healthy kidney cells are downregulated, upregulated, or not expressed at all; likewise, in some cases, genes that are not normally or substantially expressed in healthy kidney cells are found to be expressed in the diseased tissue.  Such statements or assumptions are so broad and generalized, and can be said for any or many diseases; and provide no specific factual evidence even hinting that pIgR expression were down regulated or ceased.  Therefore, said expert’s opinions assumptions carry no significant weight in overcoming the rejection, as arguments of counsel cannot take the place of factually supported objective evidence.
On pages 25-27 of the Brief, Appellant argues that Appellant has provided substantial evidence that the methods of the invention represent a case of surprising and unexpected results: the high expression of the pIgR in cyst membrane epithelial cells discovered by the inventor, and the high accumulation of polymeric immunoglobulins in the cyst lumen enabled thereby, which are surprising and unexpected results; that as set forth in the declaration of Dr. Keith Mostov: the very dramatic overexpression of the PIGR observed in polycystic kidneys, as discovered by Dr. Weimbs is most unexpected and surprising; for example, as set forth in Olsan et al. (2015, J Bio Chem 25: 15679-15686) (post-filing), describing the work by Dr. Weimbs and leading to the Patent Application, there is unexpectedly high overexpression of the PIGR in the apical cells of kidney cysts in ADPKD subjects (Figure 3A); this unusual overexpression would not be predicted by one in my field prior to the discovery by Dr. Weimbs (item 7 of the declaration); that Dr. Weimbs opined, in his declaration, that the “discovery that pIgR is not only expressed in cyst-lining cells in polycystic kidney disease but that it is greatly overexpressed compared to normal kidney cells was a surprising and unexpected finding” (item 6); that by the methods of the invention, the unprecedented ability to target antibodies to the cyst lumen was demonstrated, for example, Figure 1 of the Patent Application shows the accumulation of injected dimeric IgA in mouse kidneys 24 hours following injection, for both ADPKD model animals and healthy wild-type animals, wherein in healthy animals, very little injected dimeric IgA remained while substantial dimeric IgA accumulation was observed in animals with cystic kidneys; and non-polymeric IgG injected into wild type and ADPKD model mice did not accumulate in the kidneys; that Dr. Mostov found the accumulation of polymeric Ig achieved by the inventor to be striking: accordingly, the surprising efficiency of polymeric antibody delivery to renal cysts discovered by Dr. Weimbs would not have been evident in any way to someone in my field, prior to the publication of Dr. Weimbs’ paper on the subject (declaration, page 3 first paragraph).
Appellant's arguments have been fully considered but are not deemed persuasive for the following reasons: first, it is unclear as to why the increased expression of the pIgR in cyst membrane epithelial cells is so significant or relevant to the claimed invention, because even without such a result, one skilled in the art would still have been motivated to choose an antibody known for treating PDK and having IgM (or IgA) isotype based on what had been established in the art.  As discussed above, the prior art had established that pIgR is expressed in renal tubule epithelial cells, and is responsible for transporting IgA and IgM from the basolateral into the tubule lumen of the kidney (Rice); abnormal hyperproliferation of these renal tubule epithelial cells expressing pIgR is responsible for the PKD, i.e., for the formation of fluid-filled cysts (Yamaguchi); and ADPKD should be treated with an EGFR antagonist such as an anti-EGFR antibody.  These facts provide a reasonable guidance for one skilled in the art to be motivated to select an antibody known for treating PDK and having IgM (or IgA) isotype, even though pIgR is not expressed at high level in normal subjects, because this is a better and the only choice as compared to other antibody isotypes (IgG, IgD and IgE, for example) when an antibody therapy is considered; and mere fact of hyperproliferation of the renal tubule epithelial cells (normally expressing pIgR) in the cysts would have increased the expectation of success (effectiveness) of one skilled in the art due to a large or sheer increase in numbers of the cells expressing pIgR in diseased kidney.  Therefore, the increased accumulation of injected IgA in mouse kidneys of ADPKD model as shown in Fig. 1 would not be unexpected; and more importantly, with or without such a result (Fig. 1, for example), it would not make a difference in decision making by one skilled in the art because there is no “choose and pick” involved here regardless of the result, as using an antibody having IgA or IgM isotype is the only choice when compared to other antibody isotypes (IgG, IgD and IgE, for example) when an antibody therapy is considered, based on what had been known in the art.  Further, the specification does not indicate any surprised or unexpected result, Fig. 1 or elsewhere.  Furthermore, even if said result were relevant and surprised or unexpected, such is not commensurate in scope with the claims, i.e., Fig. 1 shows the result of IgA, whereas the claims are directed to IgM (the elected species that is on appeal).  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." MPEP 716.02(d).
On pages 28-29 of the Brief, Appellant argues that compared to the administration of monomeric anti-EGFR IgG antibodies to PKD subjects, as taught by Lee, Dr. Weimbs opined that in contrast, delivery of polymeric immunoglobulins as in the claimed methods is “orders of magnitude” more effective for delivery to cyst lumens than for non-polymeric immunoglobulins; that Examiner’s conclusion that pIgR expression would be expected in ADPKD epithelial cells is unfounded as argued in the previous section; and the evidence of record shows no reasonable expectation that pIgR expression would occur in ADPKD cells, or if occurring, that it would be sufficient to enable significant accumulation of administered polymeric antibodies; that the Examiner erred by improperly discounting the substantial evidence of surprising and unexpected results; and that the evidence of record demonstrates: (1) that the ability to target the cyst lumen with therapeutic antibodies represents a markedly different kind of result compared to the prior art, i.e. substantial dimeric IgA accumulation in cysts vs. nearly undetectable IgG accumulation; and (2) that the high levels of pIgR expression and resulting ability to effectively target antibodies to the cyst lumen were considered surprising and unexpected results by those of skill in the art.
Appellant's arguments have been fully considered but are not deemed persuasive for the reasons discussed in detail above.  Once again, Appellant's argument that the evidence of record shows no reasonable expectation that pIgR expression would occur in ADPKD cells is entirely based on broad and generalized assumptions without any specific factual support; whereas the prior had established the fact that pIgR is expressed in renal tubule epithelial cells.  Further, there is no point to argue about substantial dimeric IgA accumulation in cysts vs. nearly undetectable IgG accumulation because, once again, the prior art had established that pIgR is expressed in renal tubule epithelial cells, and is responsible for transporting IgA and IgM from the basolateral into the tubule lumen of the kidney, and in view such, one skilled in the art would not have considered selecting an antibody having IgG isotype for the purpose of treating the cysts in ADPKD.  
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DONG JIANG/
Primary Examiner, Art Unit 1646

Conferees:
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                        


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.